Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dacious Lamont Smith appeals the district court’s orders granting in part and denying in part his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Smith, No. 7:08-cr-00045-F-1 (E.D.N.C. Apr. 1, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.